ON CONFESSION OF ERROR
PER CURIAM.
The lower court terminated protective supervision of the minor children following achievement of the permanency goal of reunification with the father, but retained jurisdiction to decide an issue regarding the children’s visitation with the mother. Following an evidentiary hearing, the trial court entered a written order deciding the visitation issue. The father appealed.
Subsequently, the father moved to remand for the lower court to enter a legally sufficient order, stating the trial court’s written order implementing a visitation schedule does not “contain specific findings of fact and conclusions of law” as required by Florida Rule of Juvenile Procedure 8.260(a). The mother filed a notice stating she was unopposed to remanding this case. We treat the mother’s notice as a confession of error. See S.R. v. Dep’t of Children & Families, 4D16-858, 2016 WL 3919070 (Fla. 4th DCA July 20, 2016).
We accept the mother’s confession of error and reverse and remand with instructions for the trial court to enter an order that complies with rule 8.260(a). See J.R. v. Dep’t of Children & Families, 976 So.2d 652 (Fla. 4th DCA 2008) (remanding a post-disposition order that failed to comply with rule 8.260(a) for the trial court to make specific findings of fact).

Reversed and remanded.

GROSS, MAY and LEVINE, JJ., concur.